Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filing of 11-30-2021. Claims 1-20 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rueter et al. (“Rueter” 20200233559 A1) in view of Gottemukkala et al. (“Gottemukkala” 20140058712 A1). 

Claim 1: Rueter discloses a computer-implemented method, comprising:
storing a first linked group including a first set of filters for a first visualization of a driver element in a user interface, a first set of element identifiers of other elements in the user interface including a first identifier of a first receiver element (Figures 5h-k and 6j and Paragraphs 70, 72 and 77; a first linked group with a visualization of a driver element (marks on map));
accessing a dataset and generating a second visualization of the first receiver element based on the first filtered data (Figures 5h-k, 6j and Paragraphs 70, 72 and 77; provides second visualization of data based on the filter; Figures 8h, Paragraph 97 and Figures 9f and Paragraph 101; provides aggregated data for the consumer, corporate and home office, and further allows the system to access a data set from an element identifier to further generate a second visualization from the first filtered data). 
The system of Rueter discloses what could be considered linked groups (i.e. state, city etc.)(Figure 5k). However Rueter may not explicitly disclose a model with a first linked group; accessing the model, when updating the first receiver element using the first identifier of the first receiver, to determine one or more linked groups that include the first identifier in their corresponding set of element identifiers, and to obtain filters from each of the one or more linked groups;
aggregating the filters from each of the one or more linked groups to determine a first aggregated set of filters;
accessing the dataset using the first aggregated set of filters to obtain first filtered data; Therefore Gottemukkala is provided. Gottemukkala discloses a visualization of data, further models are accessed to obtain filters of linked groups and used to aggregate those filters in order to provide indicated datasets (Figures 5H-I, Figures 13c-e and Paragraphs 70-71 and 118-119; models used to aggregate different filters).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide a plurality of linked groups to aggregate filters in Rueter. One would have been motivated to provide the plurality of groups for a customized presentation of important data for improved user interaction/analysis.    
Claim 2: Rueter and Gottemukkala disclose a computer-implemented method of claim 1, determining a third set of filters for a third visualization the driver element based on a user input; accessing the dataset using a second aggregated set of filters based on the third set of filters and the second set of filters of the first receiver element to obtain second filtered data; and generating a fourth visualization of the first receiver element based on the second filtered data (Rueter: Paragraphs 75-76 and Gottemukkala: Figure 13 and Paragraphs 117-119 each filter allows for a plurality of visualizations).
Claim 3:  Rueter and Gottemukkala disclose a computer-implemented method of claim 2, wherein the user input includes a user selection of a portion of the driver element in the user interface (Rueter: Paragraphs 77 and 84; invoke information by selecting Texas/click on mark and Gottemukkala: Paragraphs 70-71 and 117-119; input drivers).
Claim 4: Rueter and Gottemukkala disclose a computer-implemented method of claim 1, determining a user input to create a new element in the user interface;
including an identifier of the new element in the first set of element identifiers of the first linked group;
accessing the dataset using a third aggregated set of filters based on the first set of filters and a new set of filters of the new element to obtain third filtered data; and generating a fifth visualization of the new receiver element based on the third filtered data (Gottemukkala: Figures 5H-I and 13; Paragraphs 70-71 and 117-119).
Claim 5: Rueter and Gottemukkala disclose a computer-implemented method of claim 1, wherein the first set of element identifiers further includes a second identifier of a second receiver element, the method further comprising:
determining to aggregate the first set of filters of the first linked group with a third set of filters of the second receiver element based on the second identifier of the second receiver element being included in the first set of element identifiers of the first linked group;
accessing the dataset using a second aggregated set of filters based on the first set of filters of the first linked group and the third set of filters of the second receiver element to obtain filtered data; and
generating a sixth visualization of the second receiver element based on the filtered data (Gottemukkala: Figures 5H-I and 13; Paragraphs 70-71 and 117-119).
Claim 6:  Rueter and Gottemukkala disclose a computer-implemented method of claim 1, wherein the accessing of the dataset includes querying a server using the aggregated set of filters and receiving the filtered data from the server (Rueter: Paragraphs 49-50; visualization accessed from remote sources).
Claim 7:  Rueter and Gottemukkala disclose a computer-implemented method of claim 1, wherein the first visualization of the driver element includes a geographical map, and wherein the second visualization of the receiver element includes a chart or a graph (Rueter: Figure 6j and Paragraphs 90-91; charts and Gottemukkala: Figures 13c-e).
Claims 8 and 15 are similar in scope to claim 1 and therefore rejected under the same rationale. 
Claims 9 and 16 are similar in scope to claim 2 and therefore rejected under the same rationale. 
Claim 10 is similar in scope to claim 3 and therefore rejected under the same rationale. 
Claims 11 and 17 are similar in scope to claim 4 and therefore rejected under the same rationale. 
Claims 12 and 18 are similar in scope to claim 5 and therefore rejected under the same rationale. 
Claims 13 and 19 are similar in scope to claim 6 and therefore rejected under the same rationale. 
Claims 14 and 20 are similar in scope to claim 7 and therefore rejected under the same rationale.


Response to Arguments
Applicant's arguments have been fully considered but they are moot in view of new rejection. Gottemukkala discloses the aggregated filters accessed from linked groups. 







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mital et al. “PROPOSING VISUAL DISPLAY COMPONENTS FOR PROCESSING DATA” 20120144325 A1 [0171-175] master dimension upon which additional items are filtered on. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE HONG can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/      Primary Examiner, Art Unit 2178
1-28-2022